Citation Nr: 1751423	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  07-39 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling for service-connected post-traumatic stress disorder (PTSD) with insomnia from November 25, 1996 to May 17, 2006.

2.  Whether there is clear and unmistakable error (CUE) in the August 1994 rating decision denying service connection for a nervous condition.

3.  Whether there is CUE in the March 1997 rating decision denying service connection for PTSD, to include consideration as to whether there is a pending unadjudicated claim of service connection for a nervous condition other than PTSD, to include dysthymic disorder.


REPRESENTATION

The Veteran represented by:  Tara R. Goffney, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to August 1969, to include a tour of duty in the Republic of Vietnam.  He is the recipient of the Purple Heart, Navy Commendation Medal with "V" Device, and Combat Action Ribbon, among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2010, the Veteran presented testimony relevant to this appeal before the undersigned Veterans Law Judge at a hearing held at the local RO.  The Veteran had previously testified at an October 2009 hearing before a Decision Review Officer (DRO).  Transcripts of the hearings are associated with the record.

The Veteran currently has a hybrid VA claims file, partially in paper and partially electronic in Legacy Content Manager (formerly known as Virtual VA) and the Veterans Benefits Management System (VBMS).  The Board has reviewed both the paper and electronic files so as to insure a total review of the evidence.

The extensive procedural history of this matter prior to May 2015 has been discussed, in detail, in the Board's May 2015 and October 2013 decisions, both issued under this docket number, and will not be repeated herein.

This matter was previously adjudicated in a May 2015 Board decision, which denied all claims on appeal.  The Veteran perfected a timely appeal to the United States Court of Appeals for Veteran Claims (Court).  In March 2016, pursuant to a Joint Motion for Remand (JMR) by the Veteran and the VA (the parties), the Court vacated the Board's May 2015 decision and remanded the matter to the Board for compliance with the instructions in the JMR.  

In the JMR, the parties agreed that the August 2010 Board hearing on the issue of entitlement to an earlier effective date for the grant of PTSD addressed some of the Veteran's contentions as to his CUE arguments; however, the Veteran had never been afforded a hearing to fully address all issues on appeal, including the proper disability rating for his PTSD during the period on appeal, as well as further arguments regarding his CUE claims.  The parties acknowledged that the Board considered a December 9, 2014 substantive appeal (VA form 9) indicating that the Veteran did not wish to pursue a hearing on the appealed issues, but agreed that the Board failed to address subsequently filed VA form 9s received by the RO on December 22, 2014, both of which requested a Board hearing on the appealed issues.  Thus, the parties agreed to vacate the Board's May 2015 decision and remand the claims to the Board with instructions to schedule the Veteran for a Board hearing to present additional arguments and evidence.  

In July 2016, the Veteran's attorney filed a Privacy Act request demanding a copy of the Veteran's claims file since January 1, 2014 and further requested a ninety (90) day time extension to submit additional evidence and argument upon completion of the Privacy Act request.  The Veteran's attorney submitted a follow-up letter in November 2016.  VA fulfilled the Privacy Act request in February 2017.  However, in March 2017, the Veteran's attorney called VA and indicated she never received the documents requested in the July 2016 Privacy Act request.  In May 2017, the Board responded to the Veteran's attorney and again provided a copy of the requested documents.  Pursuant to the attorney's request, more than ninety (90) days have passed since the fulfillment of this Privacy Act request and no other time extension has been requested to submit additional argument or evidence.  The Board may proceed with appellate consideration. 

In July 2017, the Board notified the Veteran that he was scheduled for a Central Office hearing in Washington, DC on October 30, 2017.  Via written correspondence dated October 8, 2017, the Veteran's attorney indicated that the Veteran would be unable to attend the scheduled hearing and that he wished to withdraw his request for a Board hearing.  Having satisfied 38 C.F.R. § 20.704(e), appellate consideration may proceed without a hearing.  Additionally, the Board has complied with the Court's March 2016 Order adopting the terms of the March 2016 JMR. 

The Board notes that the issue of entitlement to service connection for a left eye disability was remanded by the Board in May 2015 under a different docket number.  This issue remains before the Agency of Original Jurisdiction (AOJ) in remand status and will not be addressed further in this decision.

The Board also notes that the issue of an effective date for PTSD service-connection earlier than November 25, 1996 is not on appeal.  In an October 2014 notice of disagreement and the February 2015 argument from the attorney, it was argued that a 1989 effective date was warranted.  However, that issue was conclusively resolved in an April 2014 Stipulated Agreement and the Court's subsequent April 2014 dismissal, with prejudice, of an appeal relating to the assignment of an effective date pursuant to the terms of the Stipulated Agreement.  The Veteran, via his attorney, was a party to that agreement, and cannot agree to dismiss the appeal for an earlier effective date in exchange for a November 1996 effective date and then argue he's entitled to an even earlier date.  That issue is final.  See Browder v. Brown, 5 Vet.App. 268, 270 (1993) (noting that an administrative body "subject to the decision of a federal appellate court is without power to do anything which is contrary to either the letter or spirit of the mandate construed in the light of the opinion of the court deciding the case..."); accord Winsett v. Principi, 341 F.3d 1329, 1331 (Fed. Cir. 2003) (holding that the Board, as a lower tribunal, may not review the decision of a higher tribunal under guise of correcting CUE); 38 C.F.R. § 20.1400(b) (2016) (stating that the Board may not revise a prior decision where the issue has been appealed to and decided by a court of competent jurisdiction).

To the extent that he is attempting to raise yet another earlier effective date claim, there is no freestanding effective date claim that he could bring once the underlying decision granting service connection becomes final.  To the extent his separate appeals concerning CUE were ongoing, they will be considered.  In this vein, the argument on the Veteran's VA Form 9 that the RO had "impermissibly limited" the issue in the statement of the case to the CUE claim is inaccurate; because the effective date for the grant of service connection for PTSD was finally resolved in the 2014 Settlement, the RO did not err in declining to issue an SOC on that issue

Finally, since the Board's May 2015 decision, the only additional substantive evidence associated with the Veteran's claims file are VA treatment records dated May 2014 to February 2017, compiled in conjunction with the remanded claim of entitlement to service connection for a left eye disability.  These records are of no relevance to the issues being adjudicated in this decision.  In particular, a determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made, i.e., in this case August 1994 and March 1997.  38 C.F.R. § 20.1403(b)(1) (2016).  Subsequently developed evidence may not be considered in determining whether CUE existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Consequently, these new VA treatment records are not pertinent to the Veteran's CUE claims.  Furthermore, these new VA treatment records are not pertinent to determining the severity of the Veteran's PTSD from November 2006 to May 2006, as they document the Veteran's health conditions well after the period being considered in this appeal.  Accordingly, the Board finds that there is no prejudice in proceeding with consideration of this case without affording the AOJ an opportunity to issue a Supplemental Statement of the Case addressing this new evidence.  Additionally, a waiver of initial AOJ consideration is not required as these records are not relevant to the instant claims.  38 C.F.R. §§ 19.9, 20.1304(c) (2016).

In light of the fact that no additional relevant evidence or argument has been submitted subsequent to the Board's May 2015 Board decision warranting supplementary evidentiary consideration, and no further substantive arguments were raised in the March 2016 JMR, the Board re-issues its Findings of Fact, Conclusions of Law, and Reasons and Bases as set forth in the Board's May 2015 decision, with minor adjustments as warranted.  Again, the sole basis for the return of the case from the CAVC was to provide the Veteran a hearing.  The hearing was scheduled, but the Veteran's attorney ultimately decided to withdraw that request.  The attorney has not requested any further extensions of time to submit evidence.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD is manifested throughout the appeal by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, chronic sleep impairment, difficulty concentrating, irritability, and mild memory impairment.

2.  The issue of whether, during the period under consideration in the August 1994 rating decision, the Veteran had a nervous condition that was etiologically related to an in-service event or injury involves a weighing of the evidence and as to which reasonable minds could differ.

3. The issue of whether, during the period under consideration in the March 1997 rating decision, the Veteran had a nervous condition, to include dysthymic disorder, that was etiologically related to an in-service event or injury involves a weighing of the evidence and as to which reasonable minds could differ.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The RO's August 1994 decision denying entitlement to service connection for a nervous condition was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 5109A , 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2016).

3.  The RO's March 1997 decision which failed to grant entitlement to service connection for a nervous condition, to include dysthymic disorder, was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 5109A , 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In August 2010, the Veteran had a hearing before the undersigned Veterans Law Judge on the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  The Veteran's 2010 testimony briefly discussed why he felt prior decisions were incorrect.  See hearing transcript at page 4 (discussing diagnosis of dysthymic disorder versus PTSD), at page 8 (discussing that the Veteran felt he had the same symptoms of PTSD in 1997 as he later had in 2006 when service connection was awarded), at page 17 ("[t]he doctor made a mistake on the diagnosis...").  Therefore, to some extent, the 2010 Board hearing covered some of the Veteran's contentions as to the CUE allegations. 

However, the issue of the appropriate rating for PTSD for the period now under consideration (back to 1996) was not specifically addressed at the 2010 Board hearing because it was not on appeal at that time.  As noted supra, the Veteran has since withdrawn his request for a second Board hearing to address any additional contentions for the claims presently on appeal. 

Neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the August 2010 Board hearing.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) defines VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The appeal with regard to PTSD arises from disagreement with the initial rating following the grant of service connection and the assignment of an earlier effective date.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a higher rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, VA has provided notice to the Veteran on multiple occasions including in notice letters, rating decisions, statements of the case, and Board decisions.  The notices, as a whole, informed the Veteran regarding the information and evidence not of record that was necessary to substantiate his claims, which information and evidence VA would obtain, and which information and evidence the Veteran was expected to provide.  It must also be noted that he is represented by a private attorney well versed in VA claims.

Where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a veteran obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This duty to assist contemplates that VA will help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2016).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records, and Social Security Administration (SSA) records.  Additionally, the Veteran was provided relevant VA examinations in January 1997, June 2006, and April 2008.  Further, as these VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disability, addressed relevant evidence, and provided a rationale for their opinions, these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  In addition, the Veteran has submitted a private psychiatric examination report providing a retrospective opinion relevant to the medical issue on appeal.

The Veteran has not identified any pertinent evidence that remains outstanding.  Moreover, the March 2016 JMR did not identify any deficiencies regarding VA's duty to assist the Veteran in developing his claim.  No additional relevant evidence has been submitted since the Board's last decision in 2015, nor are there any pending requests for additional time to submit evidence.

As for the CUE claims, those are based on the evidence of record at the time of the challenged decision; there is no evidentiary development for such claims.  See, e.g., 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) ("These rules [implementing the VCAA] make clear that several of the claimant-friendly provisions of title 38 generally applicable to the adjudication of VA benefits claims do not apply to CUE motions."; "there is nothing in the text of the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions"); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay for the proposition:  "the VCAA is not applicable to CUE matters").

Accordingly, the Board finds that no further action is necessary to comply with the duty to assist provisions of the VCAA.  The Board will address the merits of this claim.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran.  Caluza v. Brown, 7 Vet. App. 498 (1995).


III.  Initial Rating for PTSD

Subsequent to the grant of entitlement to an effective date of November 25, 1996 for service connection for PTSD, the RO assigned an initial disability rating of 30 percent for the period from November 25, 1996 to May 17, 2006.  See September 2014 Rating Decision.  The award of a 70 percent disability rating for PTSD for the period beginning May 18, 2006 and all subsequent ratings were not affected by that rating decision.  The Veteran has appealed the assignment of a 30 percent rating for the period prior to May 18, 2006, but has not challenged the later ratings.  See, e.g., February 2015 Veteran's BVA Submission (containing arguments by the Veteran's attorney which are specifically addressed to the period prior to May 18, 2006).  Consequently, the only period under consideration with respect to the claim for a higher disability rating for PTSD is the period from November 25, 1996 to May 17, 2006.

The Veteran is appealing the original assignment of a disability evaluation for PTSD following award of service connection and the grant of an earlier effective date.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).  [As an aside, these rating criteria became effective November 7, 1996, so they apply to the entire time period under consideration.  See 61 Fed. Reg. 52700 (October 8, 1996).]  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature previously employed in the rating schedule was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130.  The regulations rating psychiatric disorders was amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims that were pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).  Furthermore, since the medical evidence in question here used the GAF scale, which was a valid measure at the time the medical evaluations were done, that finding remains relevant to the analysis.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

IV.  Factual Background and Evidence of Severity

The Veteran is currently assigned a 30 percent disability rating.  He claims that his PTSD symptoms are more severe than that rating reflects and has submitted a private examiner's opinion, his own statements, and supporting statements from his family members.

The Board acknowledges that the Veteran contends that his service-connected PTSD warrants a higher initial evaluation and has carefully reviewed all the evidence, including his and others' lay statements regarding his symptoms.  However, in determining the actual degree of disability,  medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of a complex mental health condition, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran and the other lay witnesses, none of whom have mental health training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's and his lay witnesses' subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The Board will briefly summarize the medical evidence in chronological order.

Private treatment records prior to the January 1997 VA examination mention depression and chronic sleep impairment.  See February 1989 Treatment Note (documenting prescription for antidepressants and noting Veteran stated "it helps [him] sleep"); October 1986 Private Neurologist Letter (indicating the Veteran had no identifiable neurological problems associated with his generalized pain and other symptoms).  They do not indicate that the Veteran was having psychiatric problems that he reported to his medical providers other than depressed mood and sleep impairments.  He told the January 1997 VA examiner that he had not previously sought psychiatric treatment.  Also of significance, during this time the Veteran was employed and, apparently, was promoted to supervisor.  See February 1989 Treatment Note (noting sleep disturbance relating to upcoming interview for supervisor position); January 1997 VA Examination (noting continuous employment with a power company for 27 years:  "He is a supervisor at the present time.").

He underwent a VA examination in January 1997.  At that examination, the Veteran indicated that he found it hard to get along with people and that his family "indicated that [he] is very hateful."  The Veteran described his symptoms as being depressed, having difficulty sleeping, feeling helpless and hopeless, feeling tired, tending to worry, and having a bad temper.  He denied bad dreams or nightmares about Vietnam, flashbacks, and homicidal or suicidal ideation.  The examiner noted that the Veteran was appropriately groomed and was "rather tense, anxious, and edgy."  The examiner indicated the Veteran was "somewhat depressed" and had "slightly impaired" memory and recall for recent events.  The examiner also found no indication of hallucinations or delusions, obsessive thoughts, or compulsions.  He noted that the Veteran's attention, concentration, speech, and thought processes were normal.  He assigned a GAF of 65-70 and opined that the Veteran had problems with "chronic neurotic depression."

The record does not reflect that the Veteran sought outpatient psychiatric treatment until May 2006.  There are private medical records associated with the file reflecting medical treatment from 1997 through 2006.  Those records do document on-going prescriptions for antidepressants and sleep impairment, but otherwise fail to indicate any treatment for psychiatric problems.  He was gainfully employed as a supervisor during this period.  See May 2006 VA Clinical Progress Note (noting continued employment at the same employer mentioned in the 1997 VA examination).  Most of the available medical records from that time period are from his family physician (Dr. D.L.) and other private physicians; those records document various complaints including headaches, neck pain, carpal tunnel symptoms, nose bleeds, and knee pain, but not complaints of nightmares, flashbacks, hallucinations, memory problems, panic attacks, or the like.

In May 2006, the Veteran underwent a mental health screening that was positive for both depression and PTSD.  The Veteran reported ongoing depression, anxiety, and nervousness.  He affirmed that he had been prescribed several different antidepressants throughout the years and stated that he was irritable and quick to anger.  The note documenting the positive screens indicates that the Veteran did not exhibit anxiety or distress, was well-groomed, and had normal speech and thought processes.  He did not experience hallucinations or delusions.  He reported low energy and sleep of only three (3) hours per night.

Because of the positive depression and PTSD screens, the Veteran was given a more extensive psychiatric evaluation.  See May 2006 Clinical Progress Note.  The Veteran reported difficulty with sleep, anxiety relating to his work, and difficulty concentrating.  With respect to treatment history, the Veteran reported that his private physicians had prescribed depression medication due to his being "extremely tired, confused," and having anhedonia.  The VA psychiatrist noted that his past psychiatric history was negative for emotional problems or mental diseases and for past suicide attempts or acts of self-harm.  The Veteran denied a history of violence, assaulting others, or legal problems.  The examiner noted that his housing, employment, and leisure activities did not contribute to his mental health symptoms, with the exception of "some difficulty adjusting to the demands of his 14 hours a day work" at his place of employment.  

During the May 2006 assessment, the Veteran had "good contact with reality" and denied hallucinations, delusions, and suicidal or homicidal tendencies.  His affect was "somewhat flat at intervals and his mood [was] depressed."  He reported being preoccupied with his physical problems, especially.  The Veteran denied "any conflict with his marriage and he had been married to his present wife without difficulties."  The Veteran "said that at times he gets irritable and angry, however, he knows how to control it and he does not allow it to take the best out of him."  The VA physician diagnosed the Veteran with PTSD and moderate depressive disorder NOS with anxiety features, assigned a GAF of 80, and noted that the Veteran had been "working more hours unnecessarily," had chronic insomnia, found it difficult to relax, and was affected by chronic pain.

In June 2006, the Veteran underwent a VA examination in connection with his claim of entitlement to service connection for PTSD.  The Veteran described his combat experiences, including the deaths of friends, and stated that he had been having nightmares about those experiences and difficulty sleeping.  He also stated that he was having trouble with "snappiness" and pain.  He indicated that he was having worsened symptoms that were affecting his job performance.  With respect to his job, he stated that he was "hanging in."  He said his concentration and memory were both poor.  He was depressed and anxious.  The Veteran complained of depression, anxiety, agitation, difficulty in sleeping, nightmares of his combat experiences, moodiness, irritability, and "aches all over."  The Veteran reported mood swings from anger and frustration.  His speech, thought processes, insight, and judgment were normal.  His affect was of anger and dysphoria.  He did not have homicidal or suicidal ideations, hallucinations, or delusions.  He was at the examination with his wife.  He denied engaging in any hobbies or being involved in any clubs.  The examiner diagnosed PTSD (chronic delayed type) and assigned a GAF of 50.  He concluded that the Veteran's PTSD "manifested by nightmares of the above incident, difficulty in interpersonal relationships, withdrawn, sleeplessness, intrusive thoughts, and with some survivor guilt also."

The Veteran also underwent a VA examination with respect to his mental health in April 2008.  While the examination post-dates by almost two years the period under consideration, it is notable in the context of the present appeal in that the examiner found no indication of delusions or hallucinations.  The Veteran denied suicidal and homicidal ideation.  His thought processes were normal, but slow, and he had reduced concentration and memory, impaired sleep, flashbacks, nightmares, and depression.  The VA examiner indicated that the Veteran's relationship with his two adult children was good.  He did not document any alleged problems between the Veteran and his wife, merely noting their long marriage.  The VA examiner noted that the Veteran had taken early retirement from his employment roughly one year previously due to an inability to concentrate caused by his sleep impairment.

In addition, the record contains a letter detailing the results of a December 2014 private examination conducted for the purpose of supporting the Veteran's claim of entitlement to a disability rating in excess of 30 percent for the period prior to May 18, 2006.  See February 2015 Veteran's BVA Submission (asserting the prior medical evidence was insufficient to accurately rate the Veteran's PTSD for that period and that the "retrospective medical assessment" supports a 70 percent disability rating for all pertinent periods).  The examiner opined that the Veteran "has had very severe limitations of functioning since, at least, 1989."  December 2014 Private Examination Report.  In support of that contention, the private examiner relied heavily on the reports of the Veteran and his lay witnesses who provided affidavits regarding their recollection of the Veteran's behavior during the relevant period.  He provides lengthy excerpts of their lay statements.

Importantly, the private examiner did not discuss, aside from the January 1997 VA examination report, the available medical records prior to May 2006.  The private examiner discounted the 1997 VA examiner's findings, due in significant part to the VA examiner's reliance on the DSM-III rather than the DSM-IV.  He also concluded, based on the Veteran's statements, that the VA examiner "did not make adequate inquiry regarding the symptoms of PTSD."  See December 2014 Private Examination Report.  In his report, the private examiner quoted portions of the report.  

The only other contemporaneous documentation of the Veteran's symptoms referenced by the private examiner is the Veteran's statement that he had had sleeplessness for many years, including kicking and thrashing during sleep.  December 2014 Private Examination Report (excerpting from February 1997 Statement in Support of Claim).  The private examiner then transitions from discussion of the March 1997 rating decision (which noted in-service stressors) to more recent lay reports of earlier symptoms:  "Nine years later, in May of 2006, the veteran endorsed arousal, avoidance, and re-experiencing symptoms of PTSD."  The private examiner provides lengthy quotations from lay statements submitted by the Veteran, his wife, and their two adult children.  

Based primarily on these statements, the private examiner concluded that the Veteran had severe occupational and social impairments with deficiencies in most areas, such as work, family relations, judgment, thinking and or [sic] mood."  The symptoms identified by the examiner as causing these impairments were intrusive memories, sleep impairments, and, particularly, the Veteran's "anger related to PTSD (to include unprovoked irritability with periods of violence)."  The private examiner states that "[t]he record shows that this has been true ever since his return...from Vietnam and certainly since he was first seen for [a VA examination in 1997]."  He cited recent statements from the Veteran and the Veteran's family members as support for his finding that the Veteran exhibited unprovoked irritability with periods of violence."  The examiner also noted other symptoms, such as that the Veteran "neglected his personal appearance and hygiene," based on a May 2014 statement by the Veteran's son.

The examiner also concluded that these symptoms and their functional impacts had "been this severe since at least the 1980's."  He stated that he "believe[s] the veteran's wife" who described "terrible impulses" involving throwing furniture as well as "numerous hallucinations, nightmares, ...loss of concentration and his general meanness."

V.  Analysis

The rating criteria for PTSD are set forth above, but it is notable that for each specified level the evaluation involves the degree of occupational and social impairment that is "due to" typical symptoms or symptoms of similar severity and duration.  For instance, the Veteran is currently assigned an initial rating of 30 percent which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  The January 1997 VA examination and prior treatment records document depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  In addition, the examiner noted good self-care and hygiene.  In other words, the Veteran's symptoms as documented by the January 1997 VA examiner and the other contemporaneous medical records closely match the criteria for a 30 percent rating.

Importantly, the VA examiner assigned a GAF of 65-70 which indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  And, in fact, the Veteran did appear to function fairly well with respect to his occupation.  During the relevant time, the Veteran not only maintained steady, decades-long employment, but managed to receive a promotion to a supervisory role.  Also, he maintained a similarly long marriage and had "good" relationships with his two children.

The subsequent treatment records, up to and including May 2006, identify very nearly the same primary complaints of depressed mood, chronic sleep impairment, difficulty concentrating, anxiety, lack of motivation, and mild memory loss.  See, e.g., May 2006 Clinical Progress Note (documenting difficulty with sleep, anxiety relating to his work, difficulty concentrating, fatigue, anhedonia, and irritability; assigning GAF of 80).  The records also continue to document his continued employment, including working longer than ordinary hours.

The Board finds, therefore, that there is significant, highly probative, contemporaneous evidence supporting a 30 percent evaluation. 

With respect to a 50 percent rating, the record does not indicate a flattened affect (at least until May 2006 when his affect was described as "somewhat flat at intervals"), abnormal speech or thought, panic attacks more than once a week, impairment of short and long term memory, impaired judgment, or impaired abstract thinking.  There are disturbances of motivation and mood documented in the record, but his employment history does not suggest this resulted in reduced reliability and productivity.  As noted, he was promoted to supervisor and maintained that supervisory role during the relevant period.  In addition, he continued to describe his relationship with his wife and children as "good" and "without difficulties" at least until May 2006.  Of course, the January 1997 VA examiner did note the Veteran's indication that his family described him as, at times, "hateful."  However, again, the contemporaneous records indicate that he was not estranged from any of his immediate family members and maintained these relationships throughout the period on appeal.  Although the Veteran's symptoms apparently began to worsen in or shortly after May 2006, these indications of a worsening do not support the assignment of a higher rating prior to May 18, 2006.  See June 2006 VA Examination (assigning GAF of 50); April 2008 VA Examination (noting worsening symptoms resulted in the Veteran's early retirement).

With respect to the 70 percent criteria, the record does not support finding that the Veteran had occupational or social impairment due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, abnormal speech (e.g., intermittently illogical, etc.), near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, or spatial disorientation.  To clarify, although the record supports a finding of chronic, even continuous depression, the record is against finding that the Veteran's depression affected his ability to function independently, appropriately, and effectively.  In fact, the contemporaneous records document that he did function independently, appropriately, and effectively.  

The Board will address the indications in the record that the Veteran's symptoms did meet one or more of the examples of symptoms justifying a 70 percent disability rating.  Specifically, the private examiner opined that the Veteran did have (1) impaired impulse control (such as unprovoked irritability with periods of violence) and (2) neglect of personal appearance and hygiene.

First, with respect to the opinion that the Veteran neglected his personal appearance and hygiene, the private examiner appears to rely exclusively on a May 2014 statement of the Veteran's son.  The Board notes that this statement was submitted in support of a claim for increased compensation benefits, that it conflicts with contemporaneous VA examination reports documenting good hygiene and personal care, and that no other medical provider or lay person has made this observation during the relevant time period.  That the December 2014 private examiner credited this statement without apparent question despite contrary, contemporaneous evidence, which evidence the Board finds highly probative, detracts from the probative value of the examiner's opinion with respect to this symptom and the conclusions he draws based, in part, on this example.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").

The Board also notes that, even assuming contrary to all contemporaneous evidence some neglect of appearance or hygiene during the period in question, the private examiner does not link this symptom to any occupational or social impairment.  Again, the Veteran was gainfully employed during the entire period under consideration including in a supervisory role for most of that period.  It is not only the presence of a particular symptom, but the level of impairment "due to" the symptoms that is crucial in assigning a disability rating.

Second, the private examiner accepts as entirely credible and accurate the reports of the Veteran's family regarding episodes of throwing things and, particularly, the Veteran's son's report of physical violence against the Veteran's spouse and his daughter's report of a fight between the Veteran and his brother.  See May 2014 Statement of Veteran's Son; June 2014 Statement of Veteran's Daughter.  The Board finds these lay statements less credible than, apparently, the private examiner did for the following reasons.  First, the Veteran himself did not indicate during the relevant time period that he acted out violently.  At the end of the period under consideration, he specifically denied any history of violence or assaults against others.  See May 11, 2006 Clinical Progress Note ("History of violence, assaulting others, legal problems, is negative"; "He said that at times he gets irritable and angry, however, he knows how to control it....")  Second, in her multiple statements, the Veteran's wife has never indicated that the Veteran physically assaulted her.  She did recall "dangerous and scary scene[s]," but has never stated the Veteran directed his violence at her.  Third, and most importantly, though, the statements of the Veteran's children fail to identify when the described incidents occurred, whether before, during, or after the period on appeal.  Obviously these incidents were significant in their memories, but the issue on appeal involves a very discrete time period.  While the Board does not mean to imply the incidents were not important, the fact is, without any indication of a specific time period, and faced with the Veteran's denials of violence in the contemporaneous medical treatment records, this aspect of the retrospective opinion is not persuasive.  The Board finds these statements are not a reliable history with respect to the period on appeal and, therefore, the private examiner's reliance on them as evidence of unprovoked irritability with periods of violence reduces the probative value of his opinion regarding the degree of the Veteran's occupational and social impairments.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The private examiner also opined that the Veteran's symptoms "militated against his ability to establish and maintain effective relationships."  Notably, the private examiner did not opine that the Veteran had an inability to establish and maintain effective relationships, only that his symptoms "militated against" the Veteran's ability to establish and maintain effective relationships and that the social impairments, particularly, were severe.  Again, however, the Veteran did, in fact, maintain his employment as a supervisor as well as social relationships including a marriage that, in the Veteran's own words, was "without difficulties" at least through 2006.  The Board does not mean to suggest there were no troubles in the Veteran's marriage, but no contemporaneous mental health treatment provider documented marital troubles, violence, or other "difficulties" that would indicate the level of impairment sufficient to meet the 70 percent rating criteria.  The private examiner's apparently uncritical acceptance of statements in 2014 that, apparently, conflict with the contemporaneous records reduces the probative value of his opinions.  Nieves-Rodriguez, 22 Vet. App. at 304.

Likewise, the Board finds informative the private examiner's principal reliance on a June 2014 statement from the Veteran's daughter identifying "estranged relationships" with, "most specifically," her mother's family.  The private examiner's focus on evidence supporting a finding of the most extreme impairments, including a primary focus on 2014 statements, rather than a balanced assessment of evidence including contemporaneous records, raises questions about the private examiner's objectivity and the reliability of his retrospective opinions.  Nieves-Rodriguez, 22 Vet. App. at 304 ("most of the probative value of a medical opinion comes from its reasoning").  The Board finds unpersuasive the private examiner's reasoning in support of his opinion that the Veteran had "very severe" social and occupational functions beginning by, at least, 1989.

The Veteran's impairments and symptoms did not more closely approximate the criteria for a 70 percent rating.

With respect to the 100 percent rating criteria, neither the private examiner nor any VA mental health professional has identified total occupational and social impairment during the relevant time period or the sort of symptoms sufficient to produce such impairment.  In making this finding, the Board does recognize that "hallucinations" are listed as one of the types of symptoms that may warrant a 100 percent disability rating where such symptoms have resulted in total occupational and social impairment and that the Veteran's wife submitted a May 2013 affidavit in which she indicates the Veteran experienced "numerous hallucinations."  Hers is an isolated statement, not tethered to a particular date, that conflicts with all of the contemporaneous medical evidence.  

No VA examiner or other mental health professional has documented any reports by the Veteran of hallucinations or delusions, nor has any VA examiner or other mental health professional indicated any objective evidence or other indication that the Veteran has ever experienced hallucinations or delusions.  Every mental health professional to address the issue has found, explicitly, that the Veteran has not had hallucinations or delusions.  Again, the December 2014 private examiner's apparently uncritical acceptance of this isolated statement, which he quotes in support of his finding that the Veteran's "symptoms have been this severe since at least the 1980's" and which conflicts with contemporaneous records, reduces the Board's assessment of the reliability of his retrospective opinion.  Nieves-Rodriguez, 22 Vet. App. at 304.

The private examiner's opinion that the symptoms he opined caused "very severe" impairments had been present at that level since, at least, 1989 is undermined by the contemporaneous medical and lay evidence of record.  For example, the Veteran, during his April 2008 VA examination, noted worsening symptoms (though not including hallucinations or delusions) particularly including increased sleep impairment and decreased concentration that interfered with his work and resulted in his taking early retirement in or around 2007.  Moreover, the Veteran also reported in the April 2008 VA examination that his symptoms had continued to worsen since he quit working.  The December 2014 private examiner mentions none of this, but extrapolates from 2014 lay statements to the level of impairment and symptomatology decades in the past.  Somewhat incredibly, one of the statements the private examiner quotes in support of his opinion that the Veteran's symptoms have always been equally severe specifically mentions the worsening symptoms as the reason the Veteran retired.  See December 2014 Private Opinion Letter (quoting May 2013 Spouse Affidavit).

In short, the Board finds that medical evidence and lay statements made during the relevant time period do not support a rating higher than 30 percent.  Specifically, the Board finds that the Veteran's PTSD symptoms and the resulting functional impairments did not more closely approximate the criteria for any higher rating during the period November 25, 1996 to May 17, 2006.

In making this finding, the Board has given the private examiner's opinion very little probative weight, particularly in comparison to the contemporaneous records including a thorough VA examination near the beginning of the period, largely silent treatment records throughout the period, and thorough mental health assessments by competent professionals at the end of the period.  Nieves-Rodriguez, 22 Vet. App. at 304; Owens, 7 Vet. App. at 433.

The December 2014 private examiner has opined that the January 1997 VA examiner failed to adequately examine the Veteran and, so, the VA examiner's findings and opinions may be disregarded.  The private examiner does not, however, support this conclusion with more than the Veteran's later statements regarding the conduct of the examination.  As an example, the private examiner quotes at length from the Veteran's May 2008 statement to the Board regarding alleged inadequacies in the 1997 VA examination before concluding:  "[I]t was not incumbent upon the veteran to elaborate on the after effects of what he saw and did in Vietnam - it was [the examiner's] responsibility to make a thorough clinical inquiry."  But the 1997 VA examiner did discuss, at length, the Veteran's combat experiences (including land mine explosions, participation in numerous firefights, and constant mortar attacks) and the after effects ("Post-War Adjustment").  The examiner also includes detailed findings of the Veteran's current symptoms.  The private examiner appears to blithely discount each of those discussions by the VA examiner due to the Veteran's lay assessment of the examination many years later and the VA examiner's use of the DSM-III to render a diagnosis.  The Board finds the private examiner's discounting of the January 1997 VA examination unwarranted, particularly with respect to the question at issue:  severity of symptoms.  

With respect to its rejection of the allegation that the 1997 VA examiner failed to adequately examine the Veteran or to ask sufficiently detailed questions regarding his combat experiences and symptoms, the Board notes that "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The Board further finds that the examination, on its face, contains indications that it was thorough and the findings regarding symptomatology were well-supported by objective, clinical findings.  In other words, the Board finds the presumption is buttressed, rather than rebutted, by the available facts and evidence.

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence supports finding that the Veteran's PTSD symptoms most closely approximate the 30 percent criteria from November 25, 1996 to May 17, 2006.  38 C.F.R. § 4.130, DC 9411 (2016); see also Gilbert, 1 Vet. App. at 53-56.

VI. Extra-Schedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The January 1997 VA examination addressed the symptoms expressly contemplated by the schedular criteria (e.g., depressed mood, chronic sleep impairment, hallucinations).  The Veteran has complained of symptoms and functional limitations including depression, irritability, chronic sleep impairments, mild memory loss, decreased concentration, and other symptoms as noted above.  As already discussed, these symptoms and their associated functional impacts were all considered in assigning the 30 percent rating for PTSD under DC 9411.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation.

Although the diagnostic codes applicable in this case allow for higher ratings for mental disorders, the Board fully explained why the higher ratings were not warranted.  The Veteran's primary contention has been that his PTSD was so severe that it resulted in severe impairments, including particularly with respect to social functioning.  The Board thoroughly evaluated the evidence and concluded, after extensive analysis, that the Veteran did not meet the criteria for the higher ratings.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected PTSD.

The Veteran was also service-connected for tinnitus (rated 10 percent disabling) and bilateral hearing loss (noncompensable) during the period under consideration.  The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In making this determination, the Board notes that the combined rating of the other disabilities is only 10 percent and affects his disabilities of the ears which, in the case of hearing, are evaluated using objective criteria and, in the case of tinnitus, results, automatically, in a 10 percent rating.  The assigned schedular ratings adequately and reasonably described the Veteran's level of disability due to his service-connected conditions.  The record does not indicate that the Veteran's audiological disabilities exacerbated his PTSD or vice versa.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. at 118-19.

The Veteran was employed during the entire period under consideration.  There is no indication in the record that his employment was marginal or in a protected environment.  The issue of entitlement to a total disability rating due to individual unemployability (TDIU) during the period under consideration is not raised by this record.

The claim of entitlement to an initial evaluation in excess of 30 percent disabling for service-connected post-traumatic stress disorder (PTSD) with insomnia from November 25, 1996 to May 17, 2006, is denied.


VII.  Clear and Unmistakable Error in the March 1997 Rating Decision

The Veteran has alleged that VA committed error when it failed to grant him service connection for dysthymic disorder or, alternatively, by failing to grant service connection for PTSD with an effective date in November 1989.  See February 2015 Veteran's BVA Submission; April 2012 Veteran's Submission of Argument to Board.  

Despite a number of VA adjudications and Board remands, a JMR, a Stipulated Agreement, and multiple, detailed submissions by the Veteran and his representative, the precise nature and scope of the Veteran's claim still remains unclear.  This ambiguity arises in part because of the procedural complexity of this matter and, in part, because of the voluminous, inconsistent, and sometimes contradictory arguments put forward by the Veteran's attorney.  For example, at times the attorney argues the prior decisions were erroneous (which is, at essence, CUE); at other times, she states the CUE claims were "manufactured by the Board."  See also, attorney's March 2013 statement ("CUE issues were never raised by [the Veteran]").  In fact, in looking at the 2013 statement, it is unclear whether the Board should even proceed on this point.  ("...claimant denies that he raised CUE, stated that he wished to withdraw the arguments and rejects any further suggestions that he has raised an issue of CUE.")  However, the Veteran has explicitly requested an "immediate" decision from the Board.  See February 2015 Veteran's BVA Submission.  Therefore, the Board will address each of the arguments raised as best they can be determined in order to afford him every possible consideration.  It should be noted that since the most recent appeal to the CAVC, there has been no effort by the Veteran or his attorney to further clarify the contentions on the CUE claims.

As an initial matter, much of the Veteran's argument relates to alleged errors in the January 1997 VA examination for PTSD.  See December 2014 VA Form 9; April 2012 Veteran's Submission of Argument to Board.  That examination was performed as part of the development of his November 25, 1996 claim.  Even assuming correctible error in the January 1997 examination or the March 1997 rating decision, the Veteran has been service-connected for PTSD and the effective date of that award is the date of the 1996 claim.  The Veteran should understand that, to the extent he is attempting to challenge the March 1997 rating decision, he cannot obtain a better result because he is service-connected for PTSD at the earliest date permitted by regulation with respect to the 1996 claim and March 1997 rating decision.  
 
That he cannot obtain a better result is true even if the Veteran should have been service-connected for dysthymic disorder in addition to PTSD, because all of his psychiatric symptoms have been considered above in assigning a disability rating for his service-connected PTSD.  See 38 C.F.R. § 4.14 ("the evaluation of the same manifestation under different diagnoses is to be avoided"); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the assignment of separate evaluations for separate and distinct symptomatology is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").  

No error in the January 1997 VA examination or in the failure to award service connection for dysthymic disorder could have prejudiced the Veteran.  He would not have obtained an earlier effective date than the November 25, 1996, date of his claim, and he would not have been entitled, at any point, to a higher or additional disability rating if service-connected for dysthymic disorder in addition to PTSD in March 1997.  Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009) (applying harmless error analysis in context of veterans benefit law); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (holding that, for purposes of establishing clear and unmistakable error, the commission of the alleged error must have "manifestly changed the outcome").

Notwithstanding the above, the Board will address the merits of the claim.

CUE is "a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2016).  For CUE to exist, either (1) the correct facts, as they were known at the time, were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 38 C.F.R. § 20.1403 (2016).  Review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question.  Russell v. Principi, 3 Vet. App. 310, 314 (1992) (en banc).  VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2) (2016); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) ("[A] breach of the duty to assist cannot constitute CUE.").  Likewise, an allegation that the adjudicator improperly weighed or evaluated evidence cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3) (2016); see also Damrel, 6 Vet. App. at 246. 

The Veteran argues that the January 1997 VA examiner incorrectly failed to diagnose PTSD (rather than dysthymic disorder) in part because he failed to use the appropriate diagnostic criteria in evaluating the Veteran's symptoms (e.g., he used DSM-III and the Veteran alleges he should have used DSM-IV).  See February 2015 Veteran's BVA Submission; December 2014 Private Examination Report (opining it was error to use DSM-III in 1997).  At bottom, this is an allegation that VA failed to fulfill the duty to assist.  Specifically, the argument amounts to an allegation that the opinion was inadequate and VA erred in failing to obtain an adequate opinion.  A failure to fulfill the duty to assist cannot, as a matter of law, constitute CUE.  38 C.F.R. § 20.1403(d)(2) (2016); Cook, 318 F.3d at 1344-45.  This aspect of the Veteran's argument is without merit.

The Veteran also suggests, contradictorily, that the March 1997 rating decision should have granted entitlement to service connection for dysthymic disorder.  See April 2012 Veteran Statement in Support of Claim.  The basis of this claim is that the January 1997 VA examiner diagnosed dysthymic disorder, there was evidence of record that the Veteran had engaged in combat, and there was "competent evidence of a link between service and his current condition."  Id. at p. 7.  It is true that the Veteran was diagnosed with dysthymic disorder and the evidence established he was involved in combat during his tour in Vietnam.  However, the Veteran has not identified that allegedly competent nexus evidence.  

The January 1997 VA examiner did not link the Veteran's dysthymic disorder to his service.  While the examiner did note combat experience in Vietnam, he also noted post-service stressors such as multiple, non-service-connected physical ailments, as well as the absence of indicators that his current symptoms were due to his Vietnam experiences (e.g., "He denies any specific bad dreams or nightmares about Vietnam.  He denies any flashbacks.").  The January 1997 VA examination report does not constitute "undebatable" evidence of a nexus between the Veteran's service and the diagnosed dysthymic disorder.  See Russell, 3 Vet. App. at 313-14 ("The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that reasonable minds could only conclude the original decision was fatally flawed at the time it was made.").  Rather, the Board reads the report as susceptible to being read as unsupportive of any such assertion.  In any event, the January 1997 VA examiner's report is not undebatable evidence of a causal nexus and, so, there was no CUE in the March 1997 decision in failing to grant entitlement to service connection for dysthymic disorder on the basis of that report.

Other than the Veteran's conclusory assertions, there was no other evidence, much less competent, undebatable evidence, tending to establish a causal nexus between the Veteran's service and the diagnosed dysthymic disorder.  Evaluating the evidence available at the time of the March 1997 rating decision, the Board concludes that the available evidence did not "clearly and unmistakably" support the grant of entitlement to service connection for dysthymic disorder.  This conclusion is dispositive, because, even assuming error by the RO in failing to specifically adjudicate a claim of entitlement to service connection for dysthymic disorder, consideration and adjudication of the claim would not have "manifestly changed the outcome" of the decision.  King v. Shinseki, 26 Vet. App. 433, 441 (2014) ("a manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought should have been granted at the outset"); Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso factor, clear and unmistakable").

As noted above, the Veteran's assertion (April 2012 Statement at p. 8) that the RO erred by instructing the examiner to limit his analysis to PTSD cannot be CUE, because any such error constitutes a failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d)(2) (2016); Cook, 318 F.3d at 1344-45; see also King, 26 Vet. App. at 441 ("A manifest change is not, for example, whether the regional office would have been required to send the medical report back [to the examiner] for clarification, but rather that [the claim] undoubtedly would have been granted.").

The Board fully discusses below the allegations with respect to error in failing to apply 38 C.F.R. § 3.156(c) to reconsider prior rating decisions.  With respect to the March 1997 rating decision, the Board notes, as discussed above, that further evidence of in-service exposure to combat stressors, which were already well-documented and acknowledged by VA, would not have manifestly changed the outcome and, in fact, the newly submitted evidence was merely cumulative to and redundant of evidence already of record.

The evidence is not in equipoise.  The Board finds that the March 1997 rating decision which failed to grant entitlement to service connection for dysthymic disorder did not contain CUE.  The Veteran's claim is denied.

VIII. Clear and Unmistakable Error in the August 1994 Rating Decision

The Veteran has alleged that the RO committed error in the August 1994 rating decision when it failed to grant entitlement to service connection for a nervous condition.  Specifically, the Veteran has argued that the RO erred by "impermissibly combin[ing the Veteran's] claim for nervous condition [sic] with his claim for Agent Orange exposure."  April 2012 Veteran Statement in Support of Claim; see also February 2015 Veteran's BVA Submission.

Notably, the Veteran's claim arguably asserted a connection between Agent Orange exposure and his alleged nervous condition.  See November 1989 Claim ("I am seeking service connection for exposure to Agent Orange and for a [sic] hearing loss.  I am nervous, I have numerous body aches that doctors can't find a reason for, I have cysts on my body, I am weak, I have joint pain.").  Moreover, the August 1994 rating decision specifically denied service connection for that condition under both 38 C.F.R. § 3.309 (presumptive service connection due to Agent Orange exposure) and 38 C.F.R. § 3.303 (ordinary service connection).

Also, and dispositively, the applicable law at the time required the Veteran to submit a well-grounded claim to be entitled to an adjudication of that claim.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994) (holding a claim for a nervous condition was not well-grounded and should not have been adjudicated where the Veteran failed to present any evidence of medical causality); see also Edenfield v. Brown, 8 Vet. App. 384, 389 (1995) (noting that medical evidence may be required to fulfill the well-grounded-claim requirement where etiology or medical diagnosis is a determinative issue and holding that a determination that a claim is not well-grounded is a final decision by VA).  The elements of a service connection claim required, in addition to the established in-service events already noted and discussed, evidence of a current disability (e.g., dysthymic disorder or PTSD) and competent evidence of a causal nexus between the in-service event or injury and that current disability.  See, e.g., Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (listing the elements of a service connection claim, including evidence of a current disability, an in-service event or injury, and a causal nexus between the in-service disease or injury and the current disability).

While the medical evidence available in 1994 indicated that the Veteran was taking antidepressants, in part to help him sleep, the available medical evidence did not indicate an association of his nervous condition, depression, or other psychiatric symptoms with any in-service event.  His service treatment records did not indicate any psychological symptoms or diagnoses during active service and the Veteran failed to provide any additional elaboration of the basis for his claim of entitlement to service connection for a nervous condition.  The Veteran did not identify or submit any other medical evidence that would have established, or made well-grounded, the nexus element.  Given the facts and law at the time of the denial of his claim, the evidence did not clearly and unmistakably require VA to grant a claim of entitlement to service connection for a psychiatric condition.  See, e.g., King, 26 Vet. App. at 441; Grivois, 6 Vet. App. at 140.  There was no CUE in VA's 1994 adjudication of his claim including in the failure to grant entitlement to service connection for a nervous condition or other psychiatric disorder.

The Veteran argues that there is evidence of record now that the Veteran's psychiatric symptoms were a manifestation of his PTSD which is due to in-service events, so he should have an effective date of November 1989.  See February 2015 Veteran's BVA Submission pp. 3-4 ("[T]here is evidence of record that [the Veteran]'s then claimed nervous condition was based upon stressful issues related to combat, thereby entitling him to direct service connection for PTSD with an effective date of November 1989.").  As noted above, the relevant medical facts in a claim of CUE are those facts known at the time of the alleged error.  Damrel, 6 Vet. App. at 245.  The Veteran argues, on the basis of currently available evidence and opinions, that he could be diagnosed as having had PTSD in 1989 and his PTSD is etiologically related to service.  The question, however, is whether given the facts known at the time, VA should have recognized a current diagnosis of PTSD that was caused by an in-service event.  

There is no question that the Veteran was not actually diagnosed with PTSD in 1989, 1994, 1997, or, indeed, until many years later.  Compare January 1997 VA Examination (diagnosing dysthymic disorder) and May 2006 VA Clinical Progress Note (diagnosing PTSD) and June 2006 VA Examination (diagnosing PTSD).  The Veteran has not alleged otherwise or pointed to any evidence of an earlier, actual diagnosis of PTSD.  There is no merit in any argument that there was CUE in the August 1994 rating decision because the adjudicators' conclusions are inconsistent with currently-available medical diagnoses.  Id.  The then-available medical diagnoses do not include PTSD, so there could be no CUE in failing to grant service connection for PTSD in August 1994.

Furthermore, as already noted above, to the extent the Veteran intends to argue that VA should have developed evidence of an existing psychiatric disability (whether PTSD, dysthymic disorder, or some other condition) or of a causal nexus prior to the August 1994 adjudication, the argument is without merit.  A failure to fulfill the duty to assist cannot form the basis of a CUE claim.  38 C.F.R. § 20.1403(d)(2) (2016); Cook, 318 F.3d at 1344-45; see also 38 U.S.C. § 5107(a) (1991) (placing on veterans "the burden of submitting evidence sufficient to justify a belief by a fair and impartial individual that the claim is well grounded" prior to obtaining assistance from VA in developing facts to support the claim).  

The Veteran's allegations of clear and unmistakable error in the August 1994 rating decision are without merit.  The Veteran's claim is denied.

IX.  38 C.F.R. § 3.156(c) - Reconsideration Based on New Service Records

Finally, as part of his argument on the CUE issue, the Veteran has alleged that the August 1994 and/or March 1997 rating decisions should be reconsidered due to a later association with the file of service records showing that the Veteran participated in combat and was exposed to attack from hostile enemy forces.  The later-associated evidence includes, for example, documentation that he received a Navy Commendation Medal with "V" Device.  The legal basis for the claim is alleged failure to properly apply 38 C.F.R. § 3.156(c) to the facts of this case.

As discussed above, any reconsideration of the March 1997 rating decision that results in finding error in the failure to grant service connection cannot provide the Veteran any tangible benefit.  While that "manifestly change the outcome" standard is not directly applicable to claims under 38 C.F.R. § 3.156(c), the Veteran has been granted service connection for PTSD effective November 25, 1996 (the date of his claim), so the Veteran has already been awarded the full benefit he could obtain by reconsideration of the March 1997 decision in light of the new evidence.  Reconsideration would not "manifestly change the outcome" of the March 1997 rating decision.  The Board will focus, then, on whether reconsideration of the August 1994 decision would be warranted under 38 C.F.R. § 3.156(c).  However, as already noted in the discussion of alleged CUE in the March 1997 rating decision, the service records first associated with the claims file in 2006 were merely cumulative and redundant of evidence already in the file which documented extensive combat in Vietnam and associated stressors.
 
Importantly, 38 C.F.R. § 3.156 was amended in 2005.  Under the pre-2005 version of the regulation, reconsideration based on newly received service department records had to meet the "new and material evidence" standard.  See 38 C.F.R. § 3.156(c) (2002) ("Where new and material evidence consists of a supplemental report from the service department...").  At that time, 38 C.F.R. § 3.400(q)(2) governed the effective date of benefits awarded when VA reconsidered a claim based on newly discovered service department records.  In short, the effective date "may relate back to the date of the original claim or date entitlement arose even though the decision on that claim may be final."  See New and Material Evidence, 70 Fed.Reg. 35,388, 35,388 (proposed June 20, 2005).

The amended version of section 3.156(c) removed the "new and material evidence" requirement.  Under the current regulation, "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  38 C.F.R. § 3.156(c)(1) (2016).  Reconsideration of the claim permits the assignment of an effective date as early as the original claim.  38 C.F.R. § 3.156(c)(3) (2016) (formerly 38 C.F.R. § 3.400(q)(2) (2002)).

The Board need not address whether the pre-2005 or the post-2005 version of the regulations applies to the service records first associated with the claims file in May 2006, most pertinently documentation that the Veteran was awarded the Navy Commendation Medal with "V" Device, because the evidence does not meet either standard.  See Mayhue v. Shinseki, 24 Vet. App. 273, 278-79 (2011) (discussing the history of the modifications and noting that the changes were for purpose of "clarifying long-standing" VA practice).

The newly associated records documenting the Veteran's Navy Commendation Medal relate to establishing an in-service event.  However, at all relevant times, the record contained overwhelming evidence that the Veteran had been involved in combat with the enemy during his active service in Vietnam.  See October 2009 Notice of Disagreement (noting that the record contained evidence that he had received the Purple Heart for wounds sustained in action during his service in Vietnam prior to the January 1997 VA examination); see also DD-214 (documenting receipt of Purple Heart and other medals related to Vietnam service and date-stamped as received by VA in January 1990); August 1991 VA Request for Service Records Verifying Combat History and Awards (with attached service records documenting combat on multiple occasions as well as his receipt of Purple Heart and other medals).  The August 1994 rating decision did not turn on the lack of documented combat experience and related stressors.

A crucial element of the Veteran's claim that was missing in 1994 was evidence of a causal nexus between in-service events, including combat experiences resulting in receipt of the Purple Heart, and the alleged psychiatric condition.  The new evidence of an additional combat medal is not directly pertinent to that question, and, to the extent it indirectly relates to etiology, the combat stressors were, as noted above, already well-documented and had been acknowledged by VA.

Therefore, under the pre-2005 standard, the evidence of the Navy Commendation Medal and associated in-service stressors was not new and material because it was merely cumulative evidence of an element of the Veteran's claim that had already been established and did not raise a reasonable possibility of substantiating the Veteran's claim in 1994.  See 38 C.F.R. § 3.156(a) (2002)("New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.").

Even assuming the more lenient, post-2005 standard applies, the Veteran's claim fails for the same reason.  The evidence of the medal was merely cumulative of other evidence, including documentation of the award of a Purple Heart and documentation that the Veteran participated in numerous combat operations.  See, e.g., DD-214 (associated with file in 1990); August 1991 VA Request for Service Records Verifying Combat History and Awards.  This is not a situation, as in Mayhue, where the missing element in the prior denials was verification of an in-service stressor.  24 Vet. App. at 275-76.  Instead, the missing elements of his claim required medical evidence of a current disability that was etiologically related to the acknowledged and documented in-service events.

The service records that the Veteran submitted in May 2006, specifically including documentation that he received the Navy Commendation Medal with "V" device for "Heroic Achievement" during combat operations, were not relevant to an unestablished element of his claims in August 1994.  The evidence was merely cumulative of other service records that had already been associated with the file prior to the August 1994 rating decision.

Furthermore, in Kisor v. Shulkin, 869 F.3d 1360 (Fed. Cir. 2017), the United States Court of Appeals for the Federal Circuit recently addressed the application of 38 C.F.R. § 3.156(c) in assessing eligibility for an earlier effective date based on newly discovered service records.  This precedential decision is directly on point to the present matter.  In Kisor, the appellant filed a claim of entitlement to service connection for PTSD in 1982.  In a 1983 rating decision, the RO acknowledged that the appellant was involved in Operation Harvest Moon and experienced enemy attack, but ultimately denied service connection due to a lack of a current disability.  The rating decision became final after the appellant failed to perfect an appeal.  In 2006, the appellant file a claim to reopen service connection for PTSD based on a new psychiatric evaluation diagnosing PTSD, as well as newly discovered service records documenting the appellant's participation in Operation Harvest Moon.  The RO granted service connection, effective in June 2006, the date the claim to reopen was filed.  The appellant filed a notice of disagreement and perfected an appeal, arguing that the inclusion of new service records, not previously available at the time of the 1983 prior final rating decision, triggered reconsideration under 38 C.F.R. 3.156(c) entitling him to an earlier effective date of 1982, the date he filed his initial PTSD service connection claim.    

The Board denied such a request, concluding the new service records were not "outcome determinative" and "not relevant to the decision in May 1983 because the basis of the denial was that a diagnosis of PTSD was not warranted, not a dispute as to whether or not the Veteran engaged in combat with the enemy during service."  The Federal Circuit upheld the Board's interpretation of 38 C.F.R. § 3.156(c) stating:
[The appellant's] personnel records were not relevant because they contained information that (1) was already known, acknowledged, and undisputed in the RO's 1983 decision, and (2) did not purport to affect the outcome of that decision.  The Board's ruling was thus based upon the preposition that, as used in § 3.156(c)(1), "relevant" means noncumulative and pertinent to the matter at issue in this case.  The Board's interpretation does not strike us as either plainly erroneous or inconsistent with the VA's regulatory framework . . . we see no error in the Board's interpretation of §3.156(c)(1).  

Kisor,  869 F.3d at 1638-39.

The same rationale holds true for the present matter.  The service records first associated with the Veteran's claim file in 2006 were merely cumulative and redundant of evidence documenting the Veteran's Vietnam combat experiences already "known, acknowledged, and undisputed" in the August 1994 rating decision.  Accordingly, the Veteran is not entitled to reconsideration of the August 1994 rating decision under 38 C.F.R. § 3.156(c) and the Federal Circuit's holding in Kisor, as the new service records were not "relevant" to the final prior August 1994 rating decision.

The evidence is not in equipoise.  The Board finds that the August 1994 rating decision which denied entitlement to service connection for a nervous condition did not contain CUE.  The Veteran's claim is denied.











[Continued on Next Page]
ORDER

Entitlement to an initial evaluation in excess of 30 percent disabling for service-connected PTSD with insomnia from November 25, 1996 to May 17, 2006, is denied.

The motion alleging CUE in the August 1994 rating decision denying entitlement to service connection for a nervous condition is denied.

The motion alleging CUE in the March 1997 rating decision denying entitlement to service connection for a nervous condition, to include dysthymic disorder, is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


